Citation Nr: 1030865	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  10-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for cold injury residuals of the left ear with actinic keratosis.  

2.  Entitlement to a disability rating in excess of 20 percent 
for cold injury residuals of the right ear with actinic 
keratosis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2009 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's cold injury residuals of the bilateral ears with 
actinic keratoses have been manifested throughout this appeal by 
ongoing cold sensitivity, numbness, tissue loss due to 
cryotherapy, and locally impaired sensation.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for cold 
injury residuals of the left ear with actinic keratosis have been 
met for the entirety of this appeal.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2009).

2.  The criteria for a 30 percent disability rating for cold 
injury residuals of the right ear with actinic keratosis have 
been met for the entirety of this appeal.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that an April 2010 letter 
satisfied VA's duty to notify requirements.  See id.; see Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  In this regard, this 
letter informed the Veteran of the requirements needed to 
establish a higher disability rating for service-connected cold 
injury residuals of the ears.  It also requested that he provide 
enough information for the RO to request records from any sources 
of information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

Ideally, all notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the timing 
or content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, the Veteran was provided ample opportunity to meaningfully 
participate in the adjudicatory process and, following the 
issuance of the April 2010 letter, the Veteran's attorney 
submitted a letter dated in April 2010 indicating that all 
evidence had been provided to the RO, but that the VA should wait 
the full thirty days prior to taking further action on the 
Veteran's claim.  Under these circumstances, the Board is 
satisfied that the Veteran had a meaningful opportunity to 
participate in his claim and proceeding with a decision at this 
time would not be prejudicial.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his service-
connected cold injury residuals of the ears.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding these claims.  

In addition to the above development, the Veteran was afforded a 
VA examination during the pendency of this appeal which the Board 
finds adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate for rating purposes).  Pertinent to its evaluation of 
this examination, the August 2009 VA examination report contains 
clinical findings that are relevant to the diagnostic criteria 
used to evaluate the disabilities on appeal and there is 
sufficient discussion as to the functional impact of such 
disability and its related symptoms on the Veteran's daily life 
and employment.  The Board acknowledges that the Veteran's claims 
file was not reviewed as part of the VA examination and that this 
may, in some instances, indicate that an examination that is 
inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
However, in the present case, there were few, if any, relevant 
records which contained information not provided by the Veteran 
in his medical history.  Therefore, the Board finds the Veteran 
was not prejudiced by the unavailability of his claims file 
during the VA examination. 

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Analysis

Historically, the Veteran was in receipt of disability benefits 
for cold injury residuals of the right and left ears with actinic 
keratoses; each ear was separately rated as 20 percent disabling.  
In July 2009, the Veteran was scheduled for a review VA 
examination under the provisions of 38 C.F.R. § 3.327 (2009).  
Following this examination, an October 2009 rating decision 
continued his 20 percent disability ratings.  The Veteran 
perfected an appeal as to this decision and it is now before the 
Board for appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  It has found nothing in the historical record that 
would lead to the conclusion that the current evidence of record 
is not adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except as 
noted below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities at 
issue.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2009).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

The Veteran's cold injury residuals of the right and left ears 
with actinic keratoses have been rated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  Such 
diagnostic code pertains to cold injury residuals and provides 
for a 20 percent disability rating when there is arthralgia or 
other pain, numbness, or cold sensitivity in the affected area 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122 (2009).  
A maximum 30 percent disability rating is appropriate when there 
is arthralgia or other pain, numbness, or cold sensitivity in the 
affected area plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  Id.  

A review of past RO rating decisions reflects that the Veteran 
was assigned a 20 percent disability rating because the competent 
lay and medical evidence previously of record demonstrated that 
his cold injury residuals were manifested by ongoing cold 
sensitivity and tissue loss due to cryotherapy used to remove 
actinic keratoses on both ears.  A higher rating was not assigned 
because there was no indication of any nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  See id.  

In the instant appeal, the competent evidence of record 
establishes that the Veteran's cold injury residuals of the ears 
have increased in severity since his last evaluation.  As 
discussed in more detail below, the Veteran now exhibits locally 
impaired sensation in addition to the symptomatology present 
during earlier examinations (cold sensitivity and tissue loss).  
Under these circumstances, his disabilities are now more 
appropriately rated as 30 percent disabling pursuant to 
Diagnostic Code 7122.  

The August 2009 VA examination report indicates that the Veteran 
continues to complain of ongoing cold sensitivity and that he 
often stays indoors during cold weather or uses extra head 
coverings to protect his ears.  No tissue loss was expressly 
noted by the VA examiner; however, as discussed above, the 
historical medical evidence of record reflects tissue loss in 
both ears associated with cryotherapy for actinic keratoses.  New 
to the August 2009 VA examination, the Veteran reported a 
subjective history of numbness and objective sensory testing by 
the examiner revealed mild loss of sensation at the tops of both 
ears with pinprick and monofilament testing.  Contemporaneous VA 
treatment records contain little, if any, discussion of the 
Veteran's cold injury residuals and actinic keratoses of the 
ears.  Seeing as the competent evidence indicates that the 
Veteran now exhibits two of the listed symptoms (tissue loss and 
locally impaired sensation) in addition to cold sensitivity of 
the ears, the criteria for a 30 percent disability rating have 
been met.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.

A 30 percent disability rating is the maximum allowable schedular 
rating under Diagnostic Code 7122.  Nevertheless, in accordance 
with VA law and regulations, the Board has considered the 
potential applicability of other diagnostic criteria.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-93 (1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note (1) (stating that VA should separately 
other residual disabilities and complications such as 
amputations, squamous cell carcinoma, peripheral neuropathy, 
Raynaud's phenomenon, muscle atrophy, etc., unless they are used 
to support the disability rating assigned under Diagnostic Code 
7122).  Examination the Veteran's ears in August 2009 failed, 
however, to reveal any additional disabilities or complications 
which might warrant a higher and/or separate rating, including 
any skin disabilities, including compensable scarring or 
recurrent fungal infections.  The Board acknowledges the presence 
of flaking skin on the Veteran's left ear at the August 2009 VA 
examination as well as the contemporaneous evidence of record 
noting complaints of itchy ears which were treated with 
fluocinonide ointment in March 2009.  Relevant to this appeal, 
however, there is no indication that the Veteran has been 
diagnosed with any skin disorder that is both chronic in nature 
and associated with his cold injury residuals.  Thus, there is no 
need to consider whether a separate disability rating is 
appropriate.  

Finally, in evaluating the Veteran's cold injury residuals of the 
ears with actinic keratoses, the Board has considered whether the 
record raises the matter of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).  In exceptional cases where 
schedular disability ratings are found to be inadequate, 
consideration of an extra-schedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Id.; see also Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to cold injury residuals focus on both 
subjective and objective symptoms including cold sensitivity, 
numbness, pain, decreased sensation, and the applicability of 
separate ratings for additional disabilities or complications.  
Since the Veteran's symptoms throughout this appeal mirror these 
criteria, the Board is satisfied that the Rating Schedule 
adequately addresses the functional impairment and symptomatology 
associated with this disability and any loss in earning capacity.  
Cf. Smallwood v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board 
was required to consider whether referral for an extra-schedular 
rating was warranted where a medical examiner stated that a foul-
smelling odor related to the veteran's osteomyelitis precluded 
employment in a confined space with other workers).  Moreover, 
the record does not reflect that factors such as frequent 
hospitalization or marked interference with employment are 
present.  Thus, it appears that the schedular criteria adequately 
compensate for any loss in earning capacity, and referral for 
extra-schedular consideration is not warranted.  See 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In sum, the competent evidence of record demonstrates that the 
Veteran's cold injury residuals of the bilateral ears with 
actinic keratoses have been manifested throughout this appeal by 
ongoing cold sensitivity, numbness, tissue loss due from 
cryotherapy, and locally impaired sensation.  As such, the Board 
is of the opinion that the Veteran's residuals are more 
appropriately rated as 30 percent disabling.  As this is the 
maximum schedular rating available absent evidence of additional 
associated disabilities, complications, or extraschedular 
factors, the Board finds that a preponderance of the evidence is 
against the assignment of disability ratings in excess of 30 
percent for the entirety of this appeal.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007) (the Board must consider staged ratings); 
see also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A 30 percent disability rating, but not greater, is granted for 
cold injury residuals of the left ear with actinic keratosis for 
the entirety of this appeal.

A 30 percent disability rating, but not greater, is granted for 
cold injury residuals of the right ear with actinic keratosis for 
the entirety of this appeal.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


